Citation Nr: 0936209	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-37 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1957 to July 
1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 dating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claim for service 
connection for PTSD.  

During the pendency of the Veteran's appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  In light of the foregoing, the 
Veteran's claim has been recharacterized as shown on the 
title page.  

The Veteran presented testimony at a personal hearing before 
the undersigned Veterans Law Judge in August 2009.  A 
transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008), are 
met.  

The Veteran contends that he has an acquired psychiatric 
disorder, claimed as PTSD, as a result of a traumatic 
childhood experience.  He asserts that this disorder worsened 
after he was drafted into the Army.  The Veteran reports 
having symptoms in service and receiving treatment on three 
occasions in an Army Hospital in Wiesbaden, Germany, 
approximately six months prior to his discharge from service.  
He contends that his symptoms continued after service and 
that he was treated in 1966 at Oakwood Hospital for shell 
shock, but those records are unavailable.  The Veteran 
indicates that he was initially diagnosed with anxiety 
disorder and later with PTSD.  See VA Forms 21-4138 dated 
August 2007 and December 2007; April 2008 notice of 
disagreement (NOD); November 2008 VA Form 9; August 2009 
hearing transcript.  

The Veteran is competent to state that he had symptoms 
associated with an acquired psychiatric disorder during 
service and that he has experienced such symptoms since 
service.  See 38 C.F.R. § 3.159(a)(2) (2008); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (lay evidence is 
acceptable to prove the occurrence of symptomatology when 
such symptomatology is within the purview of, or may be 
readily recognized by, lay persons).

Several photocopies of letters the Veteran wrote to his wife 
while in service have been associated with the claims folder.  
In pertinent part, these letters indicate that the Veteran 
had problems sleeping and that he was seen in the dispensary 
due to nervousness, after which he was sent to the dispensary 
in Wiesbaden.  One letter, dated September 1958, reports that 
the Veteran was going to the Wiesbaden dispensary the 
following day.  Another letter, dated December 1958, reports 
that the Veteran had been to the Wiesbaden dispensary.  

The Veteran's sister has provided a statement in support of 
his claim, reporting that her brother had changed after his 
time in service.  She also reports that he was treated in 
1966 for shell shock and that she has witnessed him having 
problems sleeping.  See September 2007 letter from O.R.  

The Veteran's service treatment records were requested from 
the National Personnel Records Center (NPRC) in December 
2004.  The NPRC provided a response in January 2005, 
indicating that the Veteran's record was fire related and 
that there were no service medical records (SMRs) or surgeon 
general's office reports (SGOs), but to submit a request 
under MO5 if the Veteran was treated and the necessary 
information could be supplied.  See VA Form 3101.

In cases where the Veteran's service treatment records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened 
duty includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).

As noted above, the Veteran reportedly received treatment 
related to psychiatric symptoms at an Army Hospital in 
Wiesbaden, Germany, about six months before his discharge.  
Letters to his wife reveal that he was sent to this facility 
as early as September 1958.  On remand, the AMC should make 
efforts to obtain any records related to this reported 
treatment beginning in approximately September 1958.

Review of the available post-service medical evidence reveals 
that the Veteran has been diagnosed with several psychiatric 
disorders, to include depression; anxiety; mood disorder not 
otherwise specified (NOS); anxiety disorder NOS; sleep 
disturbance, fatigue and depression; and chronic PTSD.  See 
records from the VA community based outpatient clinic (CBOC) 
in Clearwater, Florida.  In a January 2008 record, the 
Veteran's chronic PTSD was found to be secondary to childhood 
exposure to horrors of war and exacerbated by active military 
service.  See psychiatry social work note.  No rationale for 
this opinion was provided.  In light of the foregoing, the 
Veteran should be afforded an appropriate VA examination.  
See 38 C.F.R. § 3.159(c)(4).  Recent VA treatment records 
should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the Veteran's records related 
to psychiatric treatment from the 
Clearwater CBOC, dated since January 
2008.  

2.  Contact the National Personnel 
Records Center (NPRC) and request copies 
of the Veteran's clinical records and in-
patient from the Army Hospital in 
Wiesbaden, Germany, beginning in 
September 1958.  If no records can be 
found, indicate whether the records do 
not exist and whether further efforts to 
obtain them would be futile.

3.  Thereafter, schedule the Veteran for 
a VA psychiatric examination.  The claims 
file and a copy of this remand must be 
reviewed by the examiner.  The examiner 
should indicate in the report if the 
claims file was reviewed.  All necessary 
tests should be conducted and all 
clinical findings reported in detail.

The examiner is asked to provide an 
opinion as to the diagnosis and date of 
onset of any current psychiatric 
disorder(s) found to be present.  

For each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
had its onset during active service from 
July 1957 to July 1959 or is related to 
any in-service disease or injury.

For any psychiatric disorder that had its 
onset prior to active service, the 
examiner should provide an opinion as to 
whether it was aggravated (underwent a 
permanent increase in severity) beyond 
its natural progression during service 
from July 1957 to July 1959.  

A rationale for any opinion expressed 
should be provided.

4.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


